Exhibit 10.1

THIRD AMENDMENT TO SUPPLY AGREEMENT

This THIRD AMENDMENT TO SUPPLY AGREEMENT (“Amendment”) is entered into on
May 16, 2018, (the “Amendment Effective Date”) by and between T2 Biosystems,
Inc. (“Buyer”), and SMC Ltd. (“Seller”).

WHEREAS, this Amendment is intended to modify the Supply Agreement, dated
October 10, 2014, by and between the Buyer and Seller, and as amended in the
first Amendment to the Supply Agreement, dated August 29, 2017 and the Second
Amendment to Supply Agreement, dated December 22, 2017 (collectively, the
“Agreement”).

WHEREAS, the parties agree to extend the Initial Term of the Agreement, as more
specifically set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Agreement in accordance with Section XXV of the Agreement as follows:

1.    Amendment to Section XVI. Term of the Agreement. Section XVI of the
Agreement is hereby amended by deleting the first sentence of the section in its
entirety and replacing it with the following:

“The Agreement commences as of the Effective Date and, and shall remain in
effect until June 15, 2018 (the “Initial Term”) and shall automatically renew
for additional thirty (30) day periods unless terminated in advance by either
party or upon mutual agreement.”

2.    No Other Amendments. No other changes or modifications to the Agreement
are incorporated in this Amendment, and all other provisions and terms of the
Agreement remain in full force and effect upon execution of this Amendment by
Buyer’s and Seller’s authorized representatives.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
hereinafter written.

 

BUYER: By:  

/s/ John McDonough

    5/16/2018   Name:   John McDonough     Date   Title:   CEO and President    
SELLER: By:  

/s/ Tom Howe

    5/16/2018   Name:   Tom Howe     Date   Title:   CAO    